IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-75,979 & AP-75,980




EX PARTE FRANKLIN ELOY MADRID, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W-55127-01-C AND W-55427-01-C IN THE 251ST DISTRICT
COURT FROM POTTER COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted possession
of a controlled substance with intent to deliver and possession of a controlled substance and
sentenced to twenty-eight (28) years’ imprisonment and seven (7) years’ imprisonment, respectively. 
            Applicant contends that counsel rendered ineffective assistance because he failed to timely
file notices of appeal. 
            The trial court has determined that appellate counsel failed to timely file notices of appeal. 
We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the
judgments of conviction in Cause Nos. W-55127-01-C and W-55427-01-C from the 251st Judicial
District Court of Potter County.  Applicant is ordered returned to that time at which he may give 
written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals. 
All time limits shall be calculated as if these sentences had been imposed on the date upon which
the mandates of this Court issue.  We hold that, should Applicant desire to prosecute appeals, he
must take affirmative steps to file written notices of appeal in the trial court within 30 days after the
mandates of this Court issue.
 
Delivered: September 10, 2008
Do Not Publish